Citation Nr: 0927780	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
2000, for the grant of a 50 percent rating for a cognitive 
disorder, not otherwise specified with headaches and 
personality change due to head trauma.

2.  Whether there is clear and unmistakable error (CUE) in a 
February 3, 1977 rating decision which granted service 
connection for headaches, and assigned a noncompensable 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from November 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that, in pertinent part, 
assigned an effective date of June 27, 2000, for the 
Veteran's 50 percent evaluation for a cognitive disorder, and 
from an April 2008 rating decision by the Appeals Management 
Center (AMC) that found no revision warranted in the February 
1977 rating decision that granted service connection for 
headaches and assigned a noncompensable evaluation.

The Board notes that this matter has a somewhat convoluted 
procedural history.  The original rating decision in the case 
was issued in February 1977, granting service connection for 
headaches with a noncompensable evaluation.  In June 2000, 
the Veteran submitted a claim for an increased evaluation; in 
October 2000, the Veteran's claim was granted, and he was 
assigned an evaluation of 30 percent beginning June 27, 2000, 
based on a cognitive disorder with headaches.  He submitted a 
notice of disagreement (NOD) in July 2001.  A statement of 
the case (SOC) was issued in August 2002, and a Supplemental 
SOC was issued in October 2002.

The Veteran submitted a claim for an increased evaluation for 
his cognitive disorder in September 2003.  An April 2004 
rating decision increased the Veteran's evaluation to 50 
percent for his cognitive disorder, effective September 12, 
2003.  In September 2004, a rating decision found CUE in the 
April 2004 rating decision, and assigned a new effective date 
of June 27, 2000, for the Veteran's 50 percent evaluation for 
a cognitive disorder, based on the fact that he had 
continuously prosecuted his appeal from the time of the 
original June 2000 claim for an increased rating.  

In May 2005, the Veteran submitted an NOD in response to the 
September 2004 rating decision, asserting that he was 
entitled to an effective date earlier than June 27, 2000.  An 
SOC was issued in July 2005, and the Veteran filed a VA Form 
9 Appeal in September 2005, perfecting his appeal of the 
earlier effective date issue.  

The Board remanded the Veteran's earlier effective date 
appeal in January 2008, finding that the Veteran had 
submitted, by way of an August 2006 letter, a claim for CUE 
in the February 1977 rating decision which granted a 
noncompensable evaluation for his headaches.  In April 2008, 
the AMC issued a rating decision in which it found that there 
was no CUE in the February 1977 rating decision.  

The Board notes that the Veteran requested a videoconference 
hearing in conjunction with his claim.  A hearing was 
provided in May 2009, and the transcript of that hearing has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the issue of entitlement to an earlier 
effective date for the Veteran's 50 percent evaluation for a 
cognitive disorder with headaches was before the Board.  At 
that time, the Board observed that the Veteran had submitted 
a claim for CUE in the original February 1977 rating decision 
which assigned a noncompensable evaluation for his headaches.  

As the CUE claim had not been adjudicated, the Board had no 
jurisdiction to consider it in the first instance.  The Board 
noted that the Veteran's effective date claim was based, at 
least in part, on whether there was CUE in the February 1977 
decision, and that the two issues were thus inextricably 
intertwined.  Therefore, the Board referred the CUE claim to 
the RO for adjudication, and remanded the earlier effective 
date issue to the RO, via the AMC, because the two issues 
were found to be inextricably intertwined.  

In April 2008, the AMC issued a rating decision finding no 
CUE, and declining to revise the February 1977 determination.  
The Veteran was notified of that decision by way of a May 22, 
2008 letter.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge on May, 11 2009.  During that 
testimony, he clearly indicated that he disagreed with the 
April 2008 rating decision which declined to find CUE in the 
February 1977 rating decision.  As this was within a year of 
May 22, 2008, the date the Veteran was notified of the April 
2008 decision, it is appropriately interpreted as a timely 
NOD.

No SOC has been issued following the Veteran's notice of 
disagreement.  The Court of Appeals for Veterans Claims has 
held that where an NOD has been filed with regard to an 
issue, and an SOC has not been issued, the appropriate Board 
action is to remand the issue to the agency of original 
jurisdiction for issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  Thus this claim is being 
remanded for issuance of a statement of the case and to give 
the appellant the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2002); Manlincon, 12 Vet. App. at 
240-41; 38 C.F.R. § 19.26 (2008).  

Because the Veteran has placed the CUE issue in appellate 
status, the claim remains open and not final.  Until it is 
finally resolved, it remains inextricably intertwined with 
the questions regarding the effective dates of the increased 
rating for the Veteran's cognitive disorder with headaches.  
This is evidenced by the testimony of the Veteran at his 
hearing, as well as the April 2008 submission by the Veteran.  
The Board finds that the earlier effective date claims must 
be again remanded to avoid pre-empting any adjudicative 
action on appeal.  Harris v. Derwinski, 1. Vet. App. 180 
(1991).  The Board regrets the additional delay.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
Statement of the Case which addresses the 
issue of CUE in the February 1977 rating 
decision granting service connection and a 
noncompensable evaluation for headaches.  
If, and only if, an appeal is perfected by 
a timely filed substantive appeal, this 
issue should be certified to the Board.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should issue an appropriate 
Supplemental Statement of the Case, if 
required by the submission of additional 
evidence and information, and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

